Citation Nr: 0406012	
Decision Date: 03/05/04    Archive Date: 03/19/04

DOCKET NO.  95-40 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Whether the character of the appellant's discharge 
constitutes a bar to payment of Department of Veteran's 
Affairs benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel

INTRODUCTION

The appellant had active service from July 1968 to November 
1969, with an Other Than Honorable discharge.  Most of the 
offenses occurred while he was in Vietnam.  One incident, 
however, occurred in February 1969, prior to his going to 
Vietnam.

This appeal initially came before the Board of Veteran's 
Appeal (Board) from a rating decision from the Department of 
Veterans Affairs (VA) Little Rock, Arkansas Regional Office 
(RO).  In January 1988, there is a notation in the claims 
file that it a rebuilt folder.  In October 1989, the 
appellant filed a claim for service connection for post 
traumatic stress disorder.  A June 1995 Character of 
Discharge Determination found that the appellant's discharge 
for the period of service from July 31, 1968 to November 25, 
1969 was considered dishonorable for VA purposes under the 
provisions of 38 C.F.R. § 3.12(d)(4) and that the claimant 
would be entitled to health care under the provisions of 
Chapter 17 of Title 38, USC, for any disabilities determined 
to be service connected.  A timely appeal was filed as to 
this determination.

This issue was remanded in February 1997, September 2000, and 
January 2001 for further development.  The case was 
thereafter returned to the Board.

A hearing was held at the RO in November 1994.  A video 
teleconference hearing was held in September 2000 before a 
Veterans Law Judge.  Additionally, in April 2003, a Travel 
Board hearing was held at the RO before another Veterans Law 
Judge.  Both were designated by the Chairman of the Board to 
conduct the hearings, pursuant to 38 U.S.C.A. § 7102 (West 
2002).  Transcripts of the hearings are of record.  Both 
Judges are on the panel entering this decision.

By rating action of March 2002, entitlement to VA health care 
benefits for PTSD was granted.




FINDINGS OF FACT

1.  The appellant had active service from July 1968 to 
November 1969.  In November 1969, the appellant received an 
Undesirable Discharge for the Good of the Service to escape 
trial by special court martial.  

2.  The appellant's offenses leading up the special court 
martial and discharge included violations of Articles of the 
Uniform Code of Military Justice, unauthorized absences, 
disobeying orders of a superior Non-commissioned officer, and 
assaults on a Non-commissioned officer.

3.  The appellant's actions constitute willful and persistent 
misconduct and he was not insane during his active military 
service.

4.  For purposes of VA benefits, the appellant's discharge 
was issued under dishonorable conditions.


CONCLUSION OF LAW

The character of the appellant's discharge is considered a 
bar to certain VA benefits.  38 U.S.C.A. §§ 101, 5303 (West 
2002); 38 C.F.R. § 3.12 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this case, the appellant had active service from July 1968 
to November 1969, with an Other Than Honorable discharge.  In 
November 1969, the appellant received an Undesirable 
Discharge for the Good of the Service to escape trial by 
court martial.  The charges for the court martial were 
violation of Articles 86, 91, 92, and 128, Uniform Code of 
Military Justice; unauthorized absences from September 9 to 
September 30, 1969 and September 4 to September 5, 1969; 
willfully disobeyed an order of the superior Non-commissioned 
officer on October 1, 1969; violated a lawful general order 
on October 2, 1969; and committed an assault on a Non-
commissioned officer by hitting him in the face with a rifle 
and breaking his nose.  The appellant signed the request for 
this discharge, which additionally indicated he was afforded 
the opportunity to consult with counsel and was satisfied 
with their advice, and that he was provided information on 
the consequences of such a discharge. 

Additionally of note, the Board for Correction of Naval 
Records (BCNR) issued a decision deciding not to upgrade the 
appellant's undesirable discharge.  The appellant's argument 
was that due process rights were violated by the issuance of 
the administrative discharge, including his race, 
intelligence, immaturity, ineffective assistance of counsel, 
and the war environment.  On appeal, the United States 
District Court for the Eastern District of Arkansas reversed 
the BCNR, finding that its decision was arbitrary, 
capricious, and not supported by substantial evidence.  On 
appeal from the District Court in March 1996, the United 
States Court of Appeals for the Eighth Circuit found that the 
BCNR's decision was neither arbitrary nor capricious and that 
it was supported by substantial evidence and the judgment of 
the District Court was reversed.  

Included in the claims file are copies from the judicial 
proceedings that include service records which are otherwise 
not part of the claims file, including a December 1969 letter 
to a senator from a Marine Corp Director of the Judge 
Advocate Division, noting that the appellant's acceptance of 
the undesirable discharge was in lieu of a special court 
martial.  Further, the records from the judicial proceeding 
show that in May 1976, the appellant was issued a Clemency 
Discharge pursuant to Presidential Proclamation No. 4313 of 
September 16, 1974 and a Naval Discharge Review Board in 
March 1980 determined that the type of discharge should not 
be changed because, even though the appellant was awarded a 
Clemency discharge, the appellant's record of service which 
contained four summary courts-martial and a nonjudicial 
punishment plus the offenses for which the applicant 
requested a Good of the Service discharge, must be 
characterized under current standards as being under 
conditions other than honorable.

The service records of record, in addition to the November 
1969 request for discharge, includes an August 1969 Record of 
Conviction by Court-Martial, for a summary court-martial, 
that the appellant was found guilty of assaulting a corporal 
by striking him in the head with a length of chain.  The 
sentence was that the appellant was to be reduced to the pay 
grade E-1 and forfeit $80.00 pay for one month.  

The records also show that in service in June 1969, the 
appellant was seen with complaints of anxiety, irritability, 
and difficulty concentrating due to race problems that had 
taken place.  The impression following examination was 
anxiety and depression and individual with apparent passive-
aggressive traits.  It was commented that the appellant was 
non-psychotic and responsible, and that the appellant had 
expressed an interest in transferring including a transfer to 
infantry battalion, such transfer was not contraindicated and 
may be beneficial, but was not considered necessary.  In 
October 1969, the appellant was seen for a complaint of 
headaches, and he was in the brig for assault.  He reported 
hearing his mother's voice.  It was indicated that the 
appellant had seen psychiatrists several times who felt he 
had negativism and passive aggressive traits, not even severe 
enough to be labeled a personality disorder.  No one had 
thought him psychotic.  He claimed no psychiatrist ever asked 
if he heard voices, which was wondered if this suggested the 
usefulness of the present symptom.  On examination, the 
appellant did not meet schizophrenic criteria.  The 
impression was most likely malingering, rule out 
hallucinations secondary questionable, and headaches.  

Later in October 1969, the appellant was referred for 
psychiatric evaluation.  He had an unauthorized absence for 
the last 30 days and was up for court martial for this.  
According to the captain, since the appellants return to the 
unit, he had been extremely uncooperative, would stare out 
into space, sit for long periods of time, would not respond 
to orders to shower, clean self, etc.  The appellant did not 
know why he was referred, he stated that there was nothing 
wrong with him mentally.  The impression was negativism, it 
was not thought he was psychotic, and there was possibly some 
passive aggressive component.  The psychiatric evaluation 
indicated there was no evidence of psychosis at present.  The 
picture seemed to be one of frustration.  The appellant 
offered vague, general explanations or complaints in response 
to queries as to what troubled him, what the rational was for 
his behavior, and what he wanted for the future.  He reported 
that he did not want to be a Marine, and hence by 
implication, that he wanted out of the service.  He reported 
he had seen so much, heard so much.  The impression was the 
appellant was best described as frustrating.  He seemed to 
have passive aggressive traits, but a diagnosis of fixed 
character disorder was not warranted.  His problems really 
stemmed more from the nature of his rearing and the fact that 
he was an adolescent than from the fact that he was black or 
in the Marine Corps.  His anger, which originated within the 
family, was displaced onto the Corps.  The picture was 
complicated by the fact that his present surroundings were 
imperfect.  He was not psychotic and he was to be held 
accountable for his actions.  It was not felt that at that 
point discharge on a psychiatric basis would be appropriate, 
there was no contraindication for his being held accountable 
for his action.
 
Essentially in this case, the appellant accepted an 
Undesirable Discharge in lieu of a court martial.  In 
general, a discharge or release from active service under 
conditions other than dishonorable is a prerequisite to 
entitlement to VA benefits.  38 U.S.C.A. §§ 101(2), (18); 38 
C.F.R. § 3.12(a).  

While acceptance of an undesirable discharge to escape trial 
by general court-martial is considered to be a discharge 
under dishonorable conditions, thus barring entitlement to VA 
benefits under 38 C.F.R. § 3.12(d)(1), in this case, it 
appears there was to be a special court martial and 38 C.F.R. 
§ 3.12 (d)(1) does not apply.  However, 38 C.F.R. § 
3.12(d)(4) applies to the appellant, and provides a discharge 
or release for certain offenses, include willful and 
persistent misconduct, is considered to have been under 
dishonorable conditions.  An exception is provided under that 
regulation if the discharge was because of a minor offense 
and service was otherwise honest, faithful and meritorious.  
Further, entitlement to VA benefits is not barred if it is 
found that the person was insane at the time of committing 
the offense causing such discharge or release.  38 C.F.R. § 
3.12(b).  The insanity, however, need not have caused the 
misconduct; it must only have existed at the time of the 
commission of the offense leading to the person's discharge.  
Struck v. Brown, 9 Vet. App. 145 (1996).

The appellant has not been shown to have been insane at the 
time he committed the offenses which led to his discharge, as 
described in the psychiatric evaluations in service.  His 
behavior, as described in the service records, shows a 
pattern of willful and persistent misconduct, therefore, his 
discharge is considered to be dishonorable for VA purposes 
and a bar to VA benefits.  The appellant's misconduct was 
severe and persistent, as shown that at least between August 
1969 and October 1969, the unauthorized absences and assaults 
on Non-commissioned officers interfered with the performance 
of his duties and demonstrated willful and persistent 
misconduct because of the frequency and the nature of the 
offenses during the short time period. 

In this case, the appellant contends that he was under stress 
in combat action in service, including seeing a lieutenant 
blown up, which caused his behavior that led to the special 
court martial.  He has reported that he felt that he was not 
fully informed when he signed the request for discharge in 
lieu of court martial.  The appellant has further reported 
that the United States District Court for the Eastern 
District of Arkansas's decision to upgrade his discharge 
should stand over the United States Court of Appeals for the 
Eighth Circuit March 1996 reversal of that decision, as the 
Eighth Circuit's decision was not based on the complete 
records.  Finally, the appellant has reported that he should 
be granted service connection for PTSD and contends there is 
additional evidence regarding his stressors in service that 
should be considered as to this claim.  

While the Board has considered the appellant's contentions, 
in this case, the appellant's discharge was other than 
honorable and as such he is ineligible for certain VA 
benefits, which includes entitlement to service connection 
for PTSD.  Entitlement to health care treatment for PTSD has 
been granted, which in this case, is the benefit available.  
This acknowledges that the appellant's current PTSD is 
related to his service, however service connection 
compensation benefits for PTSD are unavailable due to his 
discharge.  

The Board is bound by the laws enacted, and by VA 
regulations.  See 38 U.S.C.A. § 7104 (West 2002).  Where, as 
here, the law and not the evidence is dispositive, the appeal 
must be terminated or denied as without legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Accordingly, 
the appellant's claim must be denied as a matter of law.

As well, because this is a case whether the law is 
dispositive and the claim stands on the service records, the 
Board finds that the duty to assist and to notify the 
appellant pursuant to the Veterans Claims Assistance Act of 
2000, (VCAA) does not apply.  See 38 U.S.C.A. § 5103A (West 
2002); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003), Disabled 
American Veterans et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339, 1348 (Fed. Cir. 2003).

 
ORDER

The character of the appellant's discharge from military 
service constitutes a bar to certain VA benefits; the appeal 
is denied.


			
	ROBERT P. REGAN	D. C. SPICKLER
	Veterans Law Judge,	Veterans Law Judge, 
	Board of Veterans' Appeals	Board of Veterans' Appeals


			
	MICHAEL D. LYON 
	Veterans Law Judge,
	Board of Veterans' Appeals




 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



